IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20774
                         Summary Calendar



                       BOOKER T. HOBBS, JR.,

                                               Plaintiff-Appellant,

                              versus


   UNITED STATES OF AMERICA, Department of the Treasury, IRS,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1874
                       --------------------
                        September 28, 2000

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Booker T. Hobbs, Jr., appeals the district court’s grant of

summary judgment in favor of the United States, Department of the

Treasury, and the Internal Revenue Service.    Hobbs contends that

the district court erred in determining that the doctrines of res

judicata and collateral estoppel applied to his case.    Hobbs also

argues that the district court erred in denying his motions for

leave to file a first, a second, and a third amended complaints and

his motion to transfer his case.



     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Hobbs’ arguments raised in the instant case are the same

nondiscrimination claims previously litigated and decided on the

merits by the Merit Service Protection Board (MSPB).   The Court of

Appeals for the Federal Circuit has exclusive jurisdiction of   an

appeal from a final order or final decision of the MSPB when all

discrimination claims have been eliminated.   28 U.S.C.

§ 1295(a); Blake v. Dep’t of the Air Force, 794, F.2d 170, 172-73

(5th Cir. 1986).    Accordingly, we affirm the district court’s

dismissal of Hobbs suit on the alternate ground of lack of subject-

matter jurisdiction.   See Esteves v. Brock, 106 F.3d 674, 676 (5th

Cir. 1997).

     AFFIRMED.




                                 2